UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Transition Period From To COMMISSION FILE NUMBER 333-105017 VESTIN FUND III, LLC (Exact name of registrant as specified in its charter) NEVADA 87-0693972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6149 SOUTH RAINBOW BOULVARD, LAS VEGAS, NEVADA 89118 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Yes[]No[X] As of November 12, 2007, 2,525,561 units of interest in the Company were outstanding. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 Statements of Income (unaudited) for the Three and Nine Months Ended September 30, 2007 and 2006 2 Statements of Members’ Equity and Other Comprehensive Income (unaudited) for the Nine Months Ended September 30, 2007 3 Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Financial Statements (unaudited) 5 Report of Independent Registered Public Accounting Firm 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 Item 4T Controls and Procedures 38 Part II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity – Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 49 SIGNATURES 50 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VESTIN FUND III, LLC BALANCE SHEETS ASSETS September 30, 2007 December 31, 2006 (Unaudited) Assets Cash and cash equivalents $ 4,129,000 $ 821,000 Cash - restricted 985,000 985,000 Marketable securities - related party 1,460,000 829,000 Interest and other receivables 214,000 270,000 Real estate held for sale 550,000 575,000 Investment in real estate loans, net of allowance for loan losses of $108,000 at September 30, 2007 and $73,000 at December 31, 2006 20,330,000 26,999,000 Assets under secured borrowings 4,430,000 Due from related parties 10,000 Other assets 6,000 Total assets $ 27,668,000 $ 34,925,000 LIABILITIES AND MEMBERS' EQUITY Liabilities Accounts payable and accrued liabilities $ 177,000 $ 93,000 Due to related parties 1,000 Secured borrowings 4,430,000 Deferred income 985,000 985,000 Total liabilities 1,163,000 5,508,000 Commitments and contingencies Members' equity Membership units, 10,000,000 units authorized; 2,525,561 units and 2,775,376 units issued and outstanding at September 30, 2007 and December 31, 2006, respectively 26,697,000 29,434,000 Accumulated other comprehensive loss (192,000 ) (17,000 ) Total members' equity 26,505,000 29,417,000 Total liabilities and members' equity $ 27,668,000 $ 34,925,000 The accompanying notes are an integral part of these statements. See review report of Independent Registered Public Accounting Firm. - 1 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF INCOME (UNAUDITED) For The Three Months Ended For The Three Months Ended For The Nine Months Ended For The Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Revenues Interest income from investment in real estate loans $ 498,000 $ 567,000 $ 1,952,000 $ 1,703,000 Rental income - related party 263,000 777,000 Dividend income - related party 46,000 93,000 Other 48,000 22,000 92,000 84,000 Total revenues 592,000 852,000 2,137,000 2,564,000 Operating expenses Management fees - related party 12,000 7,000 36,000 Interest expense 1,000 69,000 119,000 219,000 Provision for loan loss 35,000 35,000 Depreciation and amortization 56,000 166,000 Professional fees 57,000 59,000 149,000 156,000 Professional fees - related party 3,000 10,000 8,000 14,000 Other 14,000 3,000 36,000 11,000 Total operating expenses 110,000 209,000 354,000 602,000 Income from operations 482,000 643,000 1,783,000 1,962,000 Loss from real estate held for sale Write down of real estate held for sale (2,000 ) (25,000 ) Expenses related to real estate held for sale (20,000 ) (62,000 ) Total loss from real estate held for sale (22,000 ) (87,000 ) NET INCOME $ 460,000 $ 643,000 $ 1,696,000 $ 1,962,000 Net income allocated to members $ 460,000 $ 643,000 $ 1,696,000 $ 1,962,000 Net income allocated to members per weighted average membership unit $ 0.18 $ 0.22 $ 0.65 $ 0.67 Weighted average membership unit 2,525,561 2,878,643 2,597,429 2,934,344 The accompanying notes are an integral part of these statements. See review report of Independent Registered Public Accounting Firm. - 2 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF MEMBERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) Units Amount Members' equity at December 31, 2006 2,775,376 $ 29,417,000 Comprehensive income: Net income 1,696,000 Unrealized loss on marketable securities (176,000 ) Total comprehensive income 1,520,000 Distributions (1,685,000 ) Reinvestments of distributions 25,602 282,000 Members' redemptions (275,417 ) (3,029,000 ) Members' equity at September 30, 2007 (unaudited) 2,525,561 $ 26,505,000 The accompanying notes are an integral part of these statements. See review report of Independent Registered Public Accounting Firm. - 3 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Months Ended For The Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from operating activities: Net income $ 1,696,000 $ 1,962,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 158,000 Amortization of capitalized loan fees 8,000 Provision for loan loss 35,000 Write down of real estate held for sale 25,000 Change in operating assets and liabilities: Interest receivable 56,000 3,000 Deferred rent receivable - related party (101,000 ) Accounts payable and accrued liabilities 84,000 (42,000 ) Due to related parties 11,000 27,000 Other assets 6,000 Net cash provided by operating activities 1,913,000 2,015,000 Cash flows from investing activities: Investments in real estate loans (1,590,000 ) (19,423,000 ) Proceeds from loan payoff 5,524,000 16,740,000 Sale of investments in real estate loans to: VRM II 1,300,000 4,900,000 Third parties 1,400,000 Purchase of marketable securities - related party (807,000 ) (848,000 ) Net cash provided by investing activities 5,827,000 1,369,000 The accompanying notes are an integral part of these statements. See review report of Independent Registered Public Accounting Firm. - 4 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine Months Ended For The Nine Months Ended September 30, 2007 September 30, 2006 Cash flows from financing activities: Payments on notes payable $ $ (64,000 ) Members' redemptions (3,029,000 ) (2,741,000 ) Members' distributions, net of reinvestments (1,317,000 ) (1,228,000 ) Members' distributions - related party (86,000 ) (59,000 ) Net cash used in financing activities (4,432,000 ) (4,092,000 ) NET CHANGE IN CASH 3,308,000 (708,000 ) Cash, beginning of period 821,000 1,167,000 Cash, end of period $ 4,129,000 $ 459,000 Supplemental disclosures of cash flows information: Interest paid during the period $ 119,000 $ 219,000 Non-cash investing and financing activities: Unrealized loss on marketable securities - related party $ (176,000 ) $ (16,000 ) Payoffs of loans funded through secured borrowings $ 4,430,000 $ 527,000 Loan rewritten with same or similar collateral $ 3,219,000 $ Capital contribution by Manager through forgiveness of liability $ $ 64,000 The accompanying notes are an integral part of these statements. See review report of Independent Registered Public Accounting Firm. - 5 - Table of Contents VESTIN FUND III, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund III, LLC was organized in April 2003 as a Nevada limited liability company for the purpose of investing in real estate loans and income-producing real property.On March 5, 2007, a majority of our members approved the Third Amended and Restated Operating Agreement, which limits the Company’s investment objectives to investments in real estate loans.Prior to adopting this amendment, we also invested in revenue-generating commercial real estate.We sold our last real estate investment in November 2006.In this report, we refer to Vestin Fund III, LLC as “the Company”, “our Company”, the “Fund”, “we”, “us”, or “our”. We invest in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our Operating Agreement as “Mortgage Assets”).We commenced operations in February 2004.We will continue our operations until December 2023 unless dissolved prior thereto or extended by vote of the members under the provisions of our Operating Agreement. We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a company investing in real estate loans we are subject to the North American Securities Administration Act Mortgage Program Guidelines (the “NASAA Guidelines”) promulgated by the state securities administrators.Prior to March 5, 2007, we also invested in real estate and were subject to the North American Securities Administration Act Real Estate Guidelines. On November 7, 2003, our Registration Statement as filed with the United States Securities and Exchange Commission (“SEC”) became effective for the initial public offering of up to 10,000,000 units at $10 per unit (“unit”).On November 7, 2005, we discontinued the offering of our units; however, members continued to purchase additional Units through our Distribution Reinvestment Plan whereby the members’ distributions were used to purchase additional units at the current value.As of June 30, 2007, we had sold approximately 3,113,166 units, which includes 247,245 units purchased through our Distribution Reinvestment Plan.On April 2, 2007, our manager decided to terminate our Distribution Reinvestment Plan effective May 7, 2007, pursuant to Section 8.5 of our Operating Agreement.A letter was sent on April 2, 2007 to our members notifying them of the Distribution Reinvestment plan’s termination. Our manager is Vestin Mortgage, Inc. (the “manager” or “Vestin Mortgage”), a Nevada corporation, which is a wholly owned subsidiary of Vestin Group, Inc. (“Vestin Group”), a Delaware corporation.Michael Shustek, the CEO and director of our manager, wholly owns Vestin Group, Inc., which is engaged in asset management, real estate lending and other financial services though its subsidiaries.Our manager, prior to June 30, 2006, also operated as a licensed Nevada mortgage broker and was engaged in the business of brokerage, placement and servicing of commercial loans secured by real property.On July 1, 2006, the mortgage broker license was issued to an affiliated company, Vestin Originations, Inc. that has continued the business of brokerage, placement and servicing of commercial real estate loans.Vestin Originations, Inc. is a wholly owned subsidiary of Vestin Group.On September 1, 2007, the servicing of real estate loans was assumed by our manager. Pursuant to our Operating Agreement, our manager controls the daily operating activities of the Company, including the power to assign duties, to determine how to invest our assets, to sign bills of sale, title documents, leases, notes, security agreements, real estate loan investments and contracts, and to direct our business operations.Consequently, our operating results are dependent on our manager’s ability and intent to continue to service the Company’s assets.The Operating Agreement also provides that the members have certain rights, including the right to terminate our manager subject to a majority vote of the members. See review report of Independent Registered Public Accounting Firm. - 6 - Table of Contents Vestin Mortgage, Inc. is also the manager of Vestin Realty Mortgage I, Inc., as the successor by merger to Vestin Fund I, LLC, (“VRM I”), Vestin Realty Mortgage II, Inc., as the successor by merger to Vestin Fund II, LLC, (“VRM II) and inVestin Nevada, Inc., (“inVestin”) a company wholly owned by our manager’s CEO.These entities also invest in commercial real estate loans. For the nine months ended September 30, 2006, the financial statements include the accounts of the Company and its wholly owned subsidiary, VF III HQ, LLC.All significant inter-company transactions and balances have been eliminated in consolidation.During December 2006, VF III HQ, LLC was dissolved. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Restricted Cash We have restricted cash, which relates to a cash deposit held as collateral by a banking institution to support rent payments on the property we sold during November 2006.The requirement for the deposit expired in November 2007, which was then extended for an additional year. Revenue Recognition Interest is recognized as revenue when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be impaired.A loan is impaired when based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction or when management does not believe our investment in the loan is fully recoverable. Investments in Real Estate Loans We may from time to time acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Operating Agreement provided the price does not exceed the par value of the loan.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. See review report of Independent Registered Public Accounting Firm. - 7 - Table of Contents Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan-to-value ratios are based on appraisals obtained at the time of loan origination and may not reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower.The appraisals may be for the current estimate of the “as-if developed” value of the property, which approximates the post-construction value of the collateralized property assuming that such property is developed.“As-if developed” values on raw land loans or acquisition and development loans often dramatically exceed the immediate sales value and may include anticipated zoning changes and timely successful development by the purchaser.As most of the appraisals will be prepared on an “as-if developed” basis, if a loan goes into default prior to any development of a project, the market value of the property may be substantially less than the appraised value.As a result, there may be less security than anticipated at the time the loan was originally funded.If there is less security and a default occurs, we may not recover the full amount of the loan. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We, our manager and Vestin Originations generally approve loans more quickly than other real estate lenders and, due to our expedited underwriting process, there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances are discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed upon property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. See review report of Independent Registered Public Accounting Firm. - 8 - Table of Contents Investments in Real Property As of September 30, 2007 and December 31, 2006, we had no investments in real property.A Special Meeting of our members was held on March 5, 2007 to vote on approval of the Third Amended and Restated Operating Agreement, which limits the Company’s investment objectives to investment in real estate loans.A majority of our members approved the Third Amended and Restated Operating Agreement. Real Estate Held For Sale Real estate held for sale includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.It is not our intent to invest in or own real estate as a long-term investment.In accordance with Statement of Financial Accounting Standards (“FAS”) 144 – Accounting for the Impairment or Disposal of Long Lived Assets (“FAS 144”), we seek to sell properties acquired through foreclosure as quickly as circumstances permit.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Management classifies real estate held for sale when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Classification of Operating Results from Real Estate Held for Sale FAS 144 –
